

PROMISSORY NOTE
 

$200,000.00
New York, New York
January 31, 2008

        
WHEREAS, effective as of May 10, 2005, ForgeHouse LLC, a Georgia limited
liability company (“ForgeHouse”), executed its Promissory Note in favor of
Arngrove Group Holdings Ltd., a company organized under the laws of England (the
“Arngrove”), and effective as of June 19, 2006, ForgeHouse executed its letter
agreement in favor of After All Limited, a company organized under the laws of
England (“Holder”) (said Promissory Note and letter agreement, collectively the
“Original Promissory Note”);
 
WHEREAS, Arngrove has agreed to accept a promissory note from ForgeHouse and
Publico (defined below), as co-makers, concurrently with and identical to this
Promissory Note but for the principal payment amount (“Tandem Note”);
 
WHEREAS, Holder and Arngrove are affiliated parties;
 
WHEREAS, as of the date hereof, ForgeHouse has entered into a transaction (the
“Transaction”) with ForgeHouse, Inc., a Nevada corporation (“Publico”), as a
result of which ForgeHouse has become a wholly-owned subsidiary of Publico;
 
WHEREAS, in connection with the Transaction, ForgeHouse and Publico requested
that the Holder and Arngrove provide certain financial accommodations;
 
WHEREAS, in connection with such financial accommodations, the Holder and
Arngrove have agreed that Arngrove shall receive the sum of $240,000.00 and
Holder shall receive nothing, in full satisfaction of all of ForgeHouse’s
non-principal obligations to each of Arngrove and Holder through and including
the date hereof under the Original Promissory Note;
 
WHEREAS, in connection with such financial accommodations and to facilitate the
Transaction, Arngrove has agreed to release all of its rights in the Collateral,
as that term is defined in that certain Security Agreement of ForgeHouse in
favor of the Arngrove, dated as of May 10, 2005, and in that certain Trademark
Security Agreement of ForgeHouse in favor of Arngrove, dated as of May 10, 2005;
 
WHEREAS, in connection with such financial accommodations, the release of such
security interests and to facilitate the Transaction, Holder has agreed to
subordinate its interests in this Promissory Note, and Arngrove has agreed to
subordinate its interests in the Tandem Note, to the rights, privileges, and
preferences of the Preferred Stock Holders, as that term is defined in that
certain Subordination and Intercreditor Agreement of even date herewith, by and
among Holder, Arngrove, Publico, and ForgeHouse (“Subordination Agreement”);
 
WHEREAS, in connection with such financial accommodations and the release of
such security interests and to facilitate the Transaction, the Holder has agreed
to cancel its interests in the Original Promissory Note and to accept this
Promissory Note in exchange therefor as the sole memorialization of the
amended-in-full, restated-in-full, and superseded-in-full obligations of
ForgeHouse to the Holder relating to ForgeHouse’s obligations under the Original
Promissory Note;
 
WHEREAS, in connection with such financial accommodations and the release of
such security interests and to facilitate the Transaction, Arngrove has agreed
to cancel its interest in the Original Promissory Note and to accept the Tandem
Note in exchange therefor as the sole memorialization of the amended-in-full,
restated-in-full, and superseded-in-full obligations of ForgeHouse to Arngrove
relating to ForgeHouse’s obligations under the Original Promissory Note;
 
1

--------------------------------------------------------------------------------


 
WHEREAS, in connection with such financial accommodations, the release of such
security interests and the cancellation of the Original Promissory Note and the
substitution of this Promissory Note and the Tandem Note, and to facilitate the
Transaction, Publico has agreed to become a joint maker hereunder;
 
NOW, THEREFORE, in consideration of these presents and for such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, ForgeHouse and Publico (collectively, the “Makers”) hereby promise
to pay to the order of the Holder, in lawful money of the United States of
America, the sum of $200,000.00, together with accrued and unpaid interest
thereon, at the rate of six percent (6%) simple interest per annum from the date
of this Promissory Note until maturity, and at the rate of eight percent (8%)
simple interest per annum after maturity, said principal and interest to be due
and payable as stated below.
 
Equal payments of principal in the amount of $40,000.00 shall be due and payable
commencing on the thirty-first (31st) day of December, 2008, and continuing on
the last day of each and every June and December thereafter through and
including December 2010. On December 31, 2010, all unpaid principal, plus
accrued and unpaid interest, shall be due and payable in full. If any interest
is determined to be in excess of the then legal maximum rate, then that portion
of each interest payment representing an amount in excess of the then legal
maximum rate shall be deemed a payment of principal and applied against the
principal of the obligations evidenced by this Promissory Note.
 
This Promissory Note may be prepaid in whole or in part at any time, or from
time to time, without premium or penalty and without prior notice to or consent
by the Holder. This Promissory Note must be prepaid in whole or in part upon the
closing of any equity or debt1 financing of Publico (subsequent to the date
hereof), excluding trade debt or the refinancing of any debt outstanding on or
about the date hereof taken out in the name of Publico and/or ForgeHouse, which
prepayment(s) shall be an amount equivalent to twenty percent (20%) of the net
funding received by Publico or ForgeHouse from said equity or debt financing.
Any amount prepaid by Makers shall be first applied to the then outstanding
principal balance of the Loan and second to any interest accrued thereon.
Amounts prepaid may not be re-borrowed.
 
Upon the occurrence of an Event of Default, the Holder may make all sums of
principal, interest, and other fees then remaining unpaid hereunder immediately
due and payable. The occurrence with respect to the Makers of any of the
following events is an “Event of Default”:
 

 
1.
The Makers fail to pay when due any principal, interest, or other fees hereunder
in accordance herewith.

 

 
2.
The Makers breach any covenant or any other term or condition of this Promissory
Note in any material respect.

 

 
3.
The Makers shall make an assignment for the benefit of creditors, or apply for
or consent to the appointment of a receiver or trustee for it or for a
substantial part of its property or business or such a receiver or trustee shall
otherwise be appointed.

 

 
4.
The Makers or any of their members shall materially default under any bond,
debenture, note or other evidence of indebtedness for money borrowed, under any
guarantee or under any mortgage, or indenture pursuant to which there shall be
issued or by which there shall be secured or evidenced any indebtedness for
money borrowed by the Makers or any of their respective subsidiaries, whether
such indebtedness now exists or shall hereafter be created, which default shall
have resulted in indebtedness of at least $100,000 becoming due and payable
prior to the date on which it would otherwise become due and payable and shall
not have been cured by the Makers or waived by the lender;

 

--------------------------------------------------------------------------------

1 The term “debt financing” shall not include any debt financing in an amount
equal to or less than the principal and all accrued and unpaid interest paid by
either of the obligors hereunder to North Atlanta Bank as of the date hereof, in
respect of the obligation of GS Security Group, LLC, dated August 19, 2002, as
informally assumed by ForgeHouse thereafter.
 
2

--------------------------------------------------------------------------------


 

 
5.
Any money judgment, writ, or similar final process shall be entered or filed
against the Makers or any of its property or other assets for more than
$100,000, and shall remain unvacated, unbonded, or unstayed for a period of
forty-five (45) days.

 

 
6.
Bankruptcy, insolvency, reorganization, or liquidation proceedings or other
proceedings or relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by the Makers.

 

 
7.
Bankruptcy, insolvency, reorganization, or liquidation proceedings or other
proceedings or relief under any bankruptcy law or any law for the relief of
debtors shall be instituted against the Makers, and shall remain undismissed for
a period of forty-five (45) days.

 
Notwithstanding the foregoing to the contrary, for 1, 2, and 4 above, Holder
shall give Maker five (5) days prior written notice and opportunity to cure such
Default; provided, however, if such Default is not cured within said five (5)
day period, there shall exist an Event of Default hereunder.
 
The Makers hereby waive presentment, demand, notice of dishonor, protest, notice
of protest, and all other demands, protests, and notices in connection with the
execution, delivery, performance, collection, and enforcement of this Promissory
Note. If default is made in the payment of this Promissory Note, the Makers
shall pay to the Holder reasonable costs of collection, including reasonable
attorney’s fees. The remedies under this Promissory Note shall be cumulative.
 
All notices and other communications required or permitted hereunder shall be in
writing and shall be sent by express mail or other form of rapid communications,
if possible, and if not then such notice or communication shall be mailed by
first-class mail, postage prepaid, addressed in each case to the party entitled
thereto at the following addresses: (a) if to the Makers, to Publico and
ForgeHouse LLC, 305 Antler Way, Alpharetta, Georgia 30005, Attention: John A.
Britchford-Steel, with a copy (which shall not constitute notice) c/o Bryan Cave
LLP, 1900 Main Street, Suite 700, Irvine, CA 92614, Attention: Randolf W. Katz,
and (b) if to the Holder, to After All Limited, Palatine House, Senate Suite,
Belmont Business Park, Durham DH1 1YW, United Kingdom, Attention:
______________, or at such other address as one party may furnish to the other
in writing. Notice shall be deemed effective on the date dispatched if by
personal delivery, seven days after mailing if by express mail, or ten days
after mailing if by first-class mail. Notice shall conclusively be deemed to
have been given when received.
 
This Promissory Note is being delivered in, is intended to be performed in,
shall be construed and interpreted in accordance with, and be governed by the
internal laws of, the State of New York, without regard to principles of
conflict of laws. Any judicial proceeding brought by or against the Makers with
respect to this Promissory Note shall be brought in any state court of New York
or any federal court sitting in the State of New York, and, by execution and
delivery of this Promissory Note, and by acceptance hereof, each of the Makers
and the Holder accepts for itself and in connection with its properties,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any final judgment rendered
thereby in connection with this Promissory Note. Each of the Makers and the
Holder hereby waives any claim or defense that any such forum is not convenient
or proper.
 
This Promissory Note is one of a series of promissory notes, identical but for
the principal and payment amounts, entered into by Makers. This Promissory Note
may only be amended, modified, superseded, or terminated by an agreement in
writing signed by the party to be charged. This Promissory Note shall not be
transferred or assigned by Holder without: (1) the express written consent of
the Makers, and (2) the transferee or assignee of Holder becoming a party to the
Subordination Agreement, thereby subordinating its interest in this Promissory
Note to the rights, privileges, and preferences of the Preferred Stock Holders.
If Makers consent to any such transfer or, if notwithstanding the foregoing,
such a transfer occurs, then the provisions of this Promissory Note shall be
binding upon any successor to the transferring Holder and shall inure to the
benefit of and be extended to any holder hereof. This Promissory Note shall be
binding upon the successors and assigns of each of the Makers and inure to the
benefit of the Holder and its successors, endorsees, and assigns.
 
3

--------------------------------------------------------------------------------


 
THIS PROMISSORY NOTE IS SUBORDINATED TO THE RIGHTS, PRIVILEGES, AND PREFERENCES
OF THE HOLDERS OF THE MAKERS’ SERIES A PREFERRED STOCK AND MAY BE ENFORCED ONLY
IN ACCORDANCE WITH THAT CERTAIN SUBORDINATION AND INTERCREDITOR AGREEMENT OF
EVEN DATE HEREWITH AMONG THE HOLDER OF THIS PROMISSORY NOTE, AND OTHER SIMILARLY
SITUATED PERSONS OR ENTITIES AND THE MAKERS HEREOF.
 
[Signatures on following page.]
 
4

--------------------------------------------------------------------------------


 

MAKERS               FORGEHOUSE LLC, a Georgia limited liability company        
     
By: ForgeHouse, Inc. a Nevada corporation,
its manager
                      By:  /s/ Alexander Man-Kit Ngan    

--------------------------------------------------------------------------------

Alexander Man-Kit Ngan, its Assistant Secretary
                ForgeHouse, Inc., a Nevada corporation              
By:  /s/ Alexander Man-Kit Ngan

--------------------------------------------------------------------------------

Alexander Man-Kit Ngan, its Assistant Secretary
     

 

--------------------------------------------------------------------------------

